Citation Nr: 1123117	
Decision Date: 06/16/11    Archive Date: 06/28/11

DOCKET NO.  09-49 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether the reduction in the disability rating assigned for low back pain secondary to L4-5, L5-S1 herniation of nucleus pulposis, status post multiple laminectomies and discectomies, from 60 percent to 40 percent was proper.

2.  Entitlement to an initial disability rating in excess of 20 percent for right lower extremity radiculopathy.

3.  Entitlement to an initial disability rating in excess of 20 percent for left lower extremity radiculopathy.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs

ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1992 to December 1996.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 decision of the New York, New York, Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The Veteran's 60 percent evaluation for his low back disability was in effect from February 1, 2005 to January 22, 2009, a period of less than five years.

2.  There was no reduction in the Veteran's combined evaluation at the time the Veteran's low back disability was reduced from 60 percent to 40 percent.

3.  During the course of the current appeal, the record reflects that the Veteran does not suffer from incapacitating episodes of intervertebral disc disease having a total duration of at least 6 weeks during the previous 12 months.

4.  The Veteran's service-connected low back disability has been manifested by pain, tenderness, muscle spasm, limitation of motion, and radiculopathy to the legs; unfavorable ankylosis of the entire thoracolumbar spine is not present.

5.  Since the effective date of the grant of service connection for left and right lower extremity radiculopathy, those disabilities have resulted in no more than moderate incomplete paralysis of the nerve with normal reflexes, sensation, and strength on testing.

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for low back pain secondary to L4-5, L5-S1 herniation of nucleus pulposis, status post multiple laminectomies and discectomies have not been met, and the reduction in the disability rating from 60 percent to 40 percent was proper.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.344(c), 4.71a, Diagnostic Code 5243 (2010).

2.  The criteria for an initial rating in excess of 20 percent for right lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2010).

3.  The criteria for an initial rating in excess of 20 percent for left lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In a January 2009 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate the underlying claims for service connection for radiculopathy, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter advised the Veteran of the necessity of providing medical or lay evidence demonstrating the level of disability and the effect that the disability has on his employment.  The notice also provided examples of pertinent medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) relevant to establishing entitlement to a disability evaluation.  This letter also advised the Veteran of how effective dates are assigned, and the type of evidence which impacts that determination.  The claim was last readjudicated in June 2010.

Moreover, the Veteran is challenging the initial evaluation assigned following the grant of service connection for right and left lower extremity radiculopathy.  In Dingess, the United States Court of Appeals for Veterans Claims (Court) held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2010).  Thus, because the notice that was provided before service connection was granted was sufficient, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records and examination reports, private treatment records and operative reports, and lay statements.

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument and presenting for a VA examination.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Veteran is requesting higher initial disability ratings for his service-connected left and right lower extremity radiculopathy.  He also disagrees with the reduction of the disability rating for his service-connected low back disability from 60 to 40 percent.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2010); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2010); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2010); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2010).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2010); see also 38 C.F.R. §§ 4.45, 4.59 (2010).

Intervertebral disc syndrome can be rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Under these criteria, incapacitating episodes having a total duration of at least six weeks during the past 12 months warrants a 60 percent evaluation.  For incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent evaluation is warranted.  With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent evaluation is warranted.  With incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months, a 10 percent evaluation is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome which requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Codes 5243 (2010).

Intervertebral disc syndrome can alternatively be evaluated by combining, under 38 C.F.R. § 4.25, separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  When evaluating on the basis of chronic manifestations, orthopedic disabilities should be evaluated using the criteria for the most appropriate diagnostic code or codes, and neurologic disabilities should be evaluated separately using the criteria for the most appropriate neurological diagnostic code or codes.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010) and General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2010).

In relevant part, the General Rating Formula for Diseases and Injuries of the Spine provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease: a 10 percent rating is warranted with forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height; a 20 percent rating is warranted with forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour; a 40 percent rating is warranted with forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine; and a 50 percent rating is warranted with unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235, 5242.  

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I. Factual Background

VA outpatient treatment records show complaints of low back pain that radiates through the buttocks, to the legs, and finally into the soles of the feet.  The Veteran's wife submitted a letter describing the affect the Veteran's pain has on his life.  

The Veteran was afforded a VA examination in February 2009.  The claims file and medical records were reviewed.  It was noted that the Veteran had multiple back surgeries, injections, and insertion of a spinal cord stimulator.  The Veteran reported experiencing numbness and paresthesias, as well as fatigue, decreased motion, stiffness, weakness, spasms, and pain.  There were no incapacitating episodes of spine disease.  Examination revealed a normal posture and head position with symmetry in appearance and normal gait.  There were no abnormal spinal curvatures and the thoracolumbar spine was not ankylosed.  There was pain with motion, tenderness, and spasm.  There was no atrophy, weakness, or guarding.  Motor examination was 5/5 throughout, and muscle tone was normal.  Sensory examination was normal with no abnormal sensation.  Reflex examination was also normal.  Thoracolumbar flexion was to 15 degrees with pain on active motion.  Flexion was limited to 10 degrees after repetition.  X-rays showed pos surgical changes compatible with laminectomies and posterior fusions at L4, L5, and S1 levels.  There was a disc spacer device at L5-S1 and neurostimulators at the lower thoracic spine.  Multilevel degenerative disc disease was also present, especially involving L4-L5 and L5-S1 levels.  The examiner diagnosed degenerative disc disease lumbosacral spine with radiculopathy of the bilateral lower extremities.  

A May 2009 private nerve conduction study/electromyography was consistent with bilateral S1 radiculopathy and bilateral sural neuropathy.  

The Veteran was afforded another VA examination in February 2010.  The claims file and medical records were reviewed.  The Veteran reported experiencing paresthesias, leg or foot weakness, and unsteadiness.  He also endorsed fatigue, decreased motion, stiffness, weakness, spasms, and pain.  There were no incapacitating episodes of spine disease.  Examination revealed a normal posture and head position with symmetry in appearance.  The Veteran's gait was described as waddling.  There were no abnormal spinal contours.  Spasm, pain with motion, and tenderness were present on the left, but not the right.  Atrophy, guarding and weakness were not present on either side.  Motor examination was 5/5 throughout, and muscle tone was normal.  Sensory examination was normal with no abnormal sensation.  Reflex examination was also normal.  Thoracolumbar flexion was to 10 degrees.  The examiner was unable to test if there were additional limitations after repetition of range of motion due to pain.  X-rays revealed multilevel lumbar spondyloarthropathy and status post L4-S1 posterior fusion and L5-S1 discectomy with no evidence of instrumentation complication.  The examiner diagnosed degenerative disc disease secondary to L4-L5, L5-S1, herniation of nucleus pulposis, status post multiple laminectomies/discectomies, and bilateral lower extremity radiculopathy.  

II. Low Back Disability

Certain procedural rules must be followed when reducing a disability rating if the Veteran's combined disability rating will be reduced or if the disability rating has been in effect for 5 years or more.  See 38 C.F.R. §§ 3.105(e), 3.344 (2010).  

Historically, service connection for low back pain was established in a February 2000 rating decision with a 20 percent evaluation effective July 2, 1999.  In a July 2005 rating decision a temporary total evaluation was awarded following surgery on the low back effective November 2, 2004 to February 1, 2005.  Effective February 1, 2005 a 60 percent rating for the low back disability was assigned based on incapacitating episodes of degenerative disc disease of at least 6 weeks duration during the prior 12 months.  

Following an examination scheduled for the Veteran's claim for secondary service connection for radiculopathy, the RO, in a February 2009 rating decision, reduced the evaluation of the Veteran's low back disability from 60 percent to 40 percent effective January 22, 2009, but awarded separate 20 percent evaluations for radiculopathy to the right leg and left leg.  His combined service connected evaluation remained 80 percent.  The Veteran was notified of this action in a March 2, 2009 letter.

Initially, the Board notes that the Veteran was not provided with notice prior to the reduction in the February 2009 rating decision.  The Board observes, however, that 38 C.F.R. § 3.105(e) does not apply in this case.  In this regard, that provision applies only when a reduction in evaluation results in a reduction or discontinuance of compensation payments currently being made.  See 38 U.S.C.A. § 5112(b)(6); VAOPGCPREC 71-91 (1991) (holding that section 5112 does not provide a 60 day grace period where there is only a reduction in evaluation with no corresponding reduction in compensation) (emphasis added); see also 38 C.F.R. § 3.105(e).  

Here, at the time of the February 2009 rating decision that implemented the reduction, the Veteran was receiving compensation based on a combined evaluation of 80 percent.  Despite the reduction for his low back disability, with the grant of additional separate ratings for the radiculopathy to both legs evaluated as 20 percent each, the Veteran's combined evaluation for his back and radiculopathy disabilities actually remained 60 percent when combined under 38 C.F.R. §§ 4.25 and 4.26, and his combined rating for all service connected disabilities remained 80 percent.  Thus, the lower evaluation for the back did not result in a reduction or discontinuance of compensation payments being made at the time of the reduction.  Therefore, the Board finds that notice under 38 C.F.R. § 3.105(e) was not required and contemporaneous notice of the reduction, issued on March 2, 2009, was adequate in this case.    

Turning to the merits of the reduction, the Board notes that the 60 percent evaluation for the Veteran's low back disability has been in effect less than 5 years (even including the time the Veteran received a temporary total rating for this disability).  As such, the procedures referenced in 38 C.F.R. § 3.344(a) and (b) do not apply.  38 C.F.R. § 3.344(c) ("The provisions of paragraphs (a) and (b) of this section apply to ratings which have continued for long periods at the same level (5 years or more.").  

In this case, while it appears to the Veteran that his rating was reduced, what actually occurred was in essence a change in the way his disability was rated.  When rating his disc disease as a single disability based on incapacitating episodes, all of his disc disease symptoms, including any radicular pain, were contemplated in the 60 percent rating assigned for incapacitating episodes under Diagnostic Code 5243.  However, as rating the disability based on incapacitating episodes contemplates all disc disease symptomatology, the Veteran could not have been awarded separate ratings for the radiculopathy to his legs, as such would constitute pyramiding.  38 C.F.R. § 4.14 (the evaluation of the same manifestation or disability under different diagnoses is to be avoided).  Indeed, Diagnostic Code 5243 specifically states to "[e]valuate intervertebral disc syndrome (preoperatively or postoperatively) either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25."  38 C.F.R. § 4.71a (emphasis added).  

At the time of the February 2009 VA examination, the Veteran denied having incapacitating episodes, and also denied them on the 2010 VA examination as well.  The sole basis for the assignment of a 60 percent evaluation in the 2005 rating decision was due to incapacitating episodes.  As such were not shown on the 2009 and 2010 VA examinations, the RO's determination that the Veteran no longer met the criteria for a 60 percent rating under Diagnostic Code 5243 based on incapacitating episodes was correct.  However, at that time the RO noted the Veteran's complaints of radicular pain in the lower extremities, and determined that it was more favorable to the Veteran to rate his back disability based on the separate orthopedic and neurologic disabilities.  They awarded a 20 percent rating for radiculopathy in each lower extremity.  Such action is fully in accordance with 38 C.F.R. § 4.71a, Diagnostic Code 5243.  Put another way, if the 60 percent rating for incapacitating episodes were to be restored, the separate evaluations for the lower extremity radiculopathy would have to be discontinued pursuant to Diagnostic Code 5243 and 38 C.F.R. § 4.14.  Thus, while the Veteran feels that his disability was reduced, in actuality, the disability was simply alternately evaluated based on combining separate ratings for orthopedic and neurologic manifestations with no reduction in combined evaluation or compensation.  

Turning to the Veteran's contention that his back disability warrants an even higher evaluation, the Board observes that the Veteran is currently in receipt of the maximum schedular evaluation under the General Rating Formula for Diseases and Injuries of the Spine based on limitation of motion.  In order to assign a higher rating, the record must establish that ankylosis is present.  Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  Ankylosis is also defined as "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 93 (30th ed. 2003).  For VA compensation purposes, unfavorable ankylosis of the thoracolumbar spine is a condition in which that portion of the spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine

The medical records clearly demonstrate that the Veteran has had fusion of the spine at the L4-S1 level.  In addition, recent private records reflect that he has a concordant disc at L3-4, and that he had marcaine injected into his spine.  However, the Veteran does have motion in his lower back, shown to be 15 and 10 degrees of forward flexion on the recent VA examinations, with some motion possible in extension, lateral flexion and rotation as well.  Thus, it cannot be concluded that the Veteran has ankylosis of the entire thoracolumbar spine, and certainly not unfavorable ankylosis.  There is no basis, therefore, for a higher evaluation for his orthopedic complaints, inasmuch as there is no clinical evaluation of unfavorable ankylosis of the thoracolumbar spine.  See Johnston v. Brown, 10 Vet. App. 80 (1997).  

The Board has also considered whether an increased evaluation could be assigned on the basis of functional loss due to the Veteran's subjective complaints of pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Since the Veteran already receives the maximum disability rating available for limited motion in the lumbar spine, additional disability based on painful motion cannot be assigned.  Johnston, 10 Vet. App. 80 (implicitly holding that once a particular joint is evaluated at the maximum level in terms of limitation of motion, there can be no additional disability rating due to pain).

III. Radiculopathy

The Veteran's right and left lower extremity radiculopathy are evaluated using Diagnostic Code 8520.  That diagnostic code provides for ratings of complete and incomplete paralysis of the sciatic nerve.  An 80 percent rating is assigned for complete paralysis; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  Incomplete paralysis warrants 10, 20, 40, and 60 percent ratings if it is mild, moderate, moderately severe, and severe with marked muscular atrophy, respectively.  38 C.F.R. § 4.124a, Diagnostic Code 8520

The Veteran reports experiencing pain, numbness and paresthesias.  Private nerve conduction studies in May 2009 were consistent with bilateral S1 radiculopathy and bilateral sural neuropathy.  However, the EMG report included noted normal findings with respect to all spinal nerve roots except for S1, associated with the rami nerve and the lumbar paraspinals.  At his most recent VA examination he had a waddling gait.  However, at both of his VA examinations, clinical testing revealed normal reflexes, sensation, and strength.  The Veteran's complaints and medical testing indicate no more than moderate incomplete paralysis of the sciatic nerves on the right and left.  His primary complaints have been radicular pain, and such complaints are adequately addressed by the 20 percent rating assigned, as there are only minimal sensory or motor findings associated with his radiculopathy.  As such, higher ratings are not warranted.  

IV. Other Considerations

While the Veteran and his wife have described the functional limitations due to his back and leg pain, the Board concludes that the objective medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his disabilities.  The Board also notes that the Veteran's wife asked that the psychological aspects of his back pain be taken into account.  The Veteran is already in receipt of a separate rating for a psychiatric disorder related to his back disorder.  Thus, such symptomatology cannot be utilized in evaluating his back disorder.  38 C.F.R. § 4.14 (the evaluation of the same manifestation or disability under different diagnoses is to be avoided).  If the Veteran wishes to file a claim for an increased rating in his service connected psychiatric disorder, he should do so with specificity at the RO.

The Board has also considered whether the Veteran's low back disability and right and left lower extremity radiculopathy present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Indeed, his back is not ankylosed, and his severely limited motion is contemplated under the General Rating Formula for Diseases and Injuries of the Spine.  Moreover, his radiculopathy complaints are separately rated, contemplate his complaints of radicular pain, and provide for additional or more severe neurological symptoms than currently shown.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-schedular consideration is not warranted.

As a final matter, the Board notes that the Veteran has argued for a 100 percent rating for his back.  The RO invited a claim for a total disability rating based on unemployability, but the Veteran did not respond to the request for evidence and the RO denied the claim in a December 2009 rating decision.   That decision was not appealed.  Moreover, in a December 2009 statement the Veteran's wife suggested he was working.  In the 2010 VA examination, it was noted the Veteran was employed full time for a state transit agency.  Accordingly, no further action concerning employability is required.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).



ORDER

The reduction in the disability rating assigned for low back pain secondary to L4-5, L5-S1 herniation of nucleus pulposis, status post multiple laminectomies and discectomies, from 60 percent to 40 percent was proper.

Entitlement to an evaluation in excess of 40 percent for low back pain secondary to L4-5, L5-S1 herniation of nucleus pulposis, status post multiple laminectomies and discectomies is denied.

Entitlement to an initial disability rating in excess of 20 percent for right lower extremity radiculopathy is denied.

Entitlement to an initial disability rating in excess of 20 percent for left lower extremity radiculopathy is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


